Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    14-AUG-2019
                        SCWC-XX-XXXXXXX             11:02 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     REALTY FINANCE, INC.,
     Respondent/Plaintiff/Counterclaim Defendant/Appellee,

                              vs.

       THOMAS FRANK SCHMIDT and LORINNA JHINCIL SCHMIDT,
         Petitioners/Defendants/Cross-Claim Defendants/
               Counterclaim-Plaintiffs/Appellants,

                              and

     KALOKO TWO PARTNERHIP, a Hawai#i limited partnership;
           AMERASIAN LAND CO., a Nevada corporation,
         Defendants/Counterclaim-Plaintiffs/Appellees,

                              and

  ASSOCIATION OF APARTMENT OWNERS OF THE MARCO POLO APARTMENTS,
            an unincorporated condominium association,
Defendant/Cross-Claim Plaintiff/Counterclaim-Plaintiff/Appellee,

                              and

 TURLINGTON CORPORATION, as Successor-In-Interest to JOHN RAPP,
            Defendant/Cross-Claim-Defendant/Appellee,

                              and

       LAWHN & KEEVER, a law corporation; DOUGLAS J. IGE;
           STATE OF HAWAI#I, by and through the Chief,
         Oahu Collections Branch, Defendants-Appellees.

---------------------------------------------------------------
  ASSOCIATION OF APARTMENT OWNERS OF THE MARCO POLO APARTMENTS,
            Defendant/Third-Party Plaintiff/Appellee,

                                vs.

  REAL PROPERTY DIVISION DEPARTMENT OF FINANCE, COUNTY OF MAUI,
              BANK OF HONOLULU, and CHARLES MAZZOLA,
                 Third-Party Defendants/Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 10-1-0686)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,
  and Circuit Judge Castagnetti, in place of Recktenwald, C.J.,
                             recused)

          Petitioners Thomas Frank Schmidt and Lorinna Jhincil

Schmidt’s application for writ of certiorari, filed on July 3,

2019, is hereby rejected.

          DATED:   Honolulu, Hawai#i, August 14, 2019.

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson

                                 /s/ Jeannette H. Castagnetti




                                 2